Citation Nr: 0613415	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-28 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for tonsillitis, 
pharyngitis, evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1954 until 
February 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the San 
Juan, Commonwealth of Puerto Rico, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In that decision, 
the RO denied an increased rating for bronchial asthma in 
excess of 30 percent and for tonsillitis, pharyngitis in 
excess of 10 percent.

The issue of entitlement to an increased rating for bronchial 
asthma is addressed in the REMAND portion of the decision 
below.


FINDING OF FACT

The veteran's hypertrophic tonsils have not resulted in 
thickening or nodules of the cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tonsillitis, pharyngitis have not been met.  38 U.S.C.A.  §§ 
1155, 5103, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.20, 4.97, Diagnostic Code 6516 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  The Board 
considers all the evidence of record but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined the competency of evidence, pursuant to 38 
C.F.R. § 3.159(a), as follows: 

(1) Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as medical 
and scientific articles and research reports or 
analyses. 

(2) Competent lay evidence means any evidence not 
requiring that the proponent have specialized 
education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay 
person.

The veteran's service connected tonsillitis, pharyngitis is 
currently rated as 10 percent disabling under Diagnostic Code 
6516, laryngitis, chronic, by analogy.  Under that Diagnostic 
Code, a 10 percent rating requires hoarseness, with 
inflammation of the cords or mucous membrane.  The next 
higher evaluation, 30  percent, requires hoarseness, with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  Thirty 
percent is the highest under this code.  38 C.F.R. § 4.97, 
Diagnostic Code 6516. 

The veteran underwent a VA examination in July 2002.  The 
veteran complained of frequent sore throats and a constant 
feeling of something in his throat.  The was no history of 
recurrent episodes of tonsillitis.  The veteran had been 
treated with Cepacol mouthwashes.  Physical examination 
revealed atrophic tonsils, and an indirect laryngoscopy 
revealed a normal larynx and hypopharynx with a completely 
normal mucosa.  There were no findings of thickening or 
nodules of cords, polyps, or submucous infiltration.  
Additionally, the veteran did not complain of hoarseness.
 
During the April 2000 VA exam, the veteran stated that he was 
told by a physician that he had bacteria in his throat that 
caused infections and hoarseness  The veteran complained of 
feeling something in his throat, which occurred more so when 
he was exposed to dust.  The veteran was treated with Cepacol 
and antibiotics.  The physical examination revealed a normal 
pharynx with small cryptic tonsils.  There were no masses in 
the neck, and the examiner noted septal deviation to the left 
at approximately 35 percent.  With regards to the veteran's 
sinusitis, the examiner noted no tenderness, purulent 
discharge, or crusting at the time of the exam.  The examiner 
rendered a diagnosis of chronic pharyngitis and nasal septal 
deviation.

Review of the veteran's VA treatment and private medical 
records does not reveal any evidence of thickening or nodules 
of cords, polyps, submucous infiltration, or malignancy.  
Therefore, an evaluation in excess of 10 percent is not 
warranted for  the veteran's service connected tonsillitis, 
pharyngitis. 

In reaching this decision, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against the claim.  The Board has also considered 
the benefit-of-the-doubt rule; however, as the preponderance 
of the evidence is against the veteran's claim, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 (West 2002);  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  In  accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Proper 
notice must also ask the claimant to provide any evidence in 
his possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  

The appellant was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the appellant (Apr. 2002).  As such, VA fulfilled its 
notification duties.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate
a claim.  38 U.S.C.A. § 5103(a) (West  2002); 38 C.F.R. § 
3.159 (2005).  In this case, the veteran's service medical 
records, VA, and private treatment records have been 
associated with the claim's file.  Moreover, the veteran was 
afforded VA examinations in connection with his claims.  
There is no indication of any additional evidence that has 
not been made part of the record.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran. 


ORDER

Entitlement to an increased rating for tonsillitis, 
pharyngitis, evaluated as 10 percent disabling, is denied.


REMAND

During the April 2000 VA exam, the veteran stated that he had 
received treatment at the San Juan VAMC emergency room for 
asthma exacerbations.  However, these records were not 
associated with the claim's file.  During this exam, the 
veteran also stated that he took "a pill" for his asthma 
treatment but could not remember the name of the medication.  
Additionally, the veteran has not undergone a compensation 
examination since 2002, and the Board finds that a current VA 
examination is necessary to make a decision on the claim.  

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:

1.  The RO should obtain all records of VA 
treatment at the San Juan VAMC since 2000.  All 
records obtained should be associated with the 
claim's folder.  


2.  The RO should schedule the veteran for a VA 
pulmonary examination.  The claim's file should be 
reviewed by the examiner.  All necessary testing, 
including pulmonary function tests, should be 
accomplished and interpreted by the examiner.  The 
examiner should specifically state the measurements 
for FEV-1 and FEV-1/FVC in terms of percentage 
values, as required by the rating schedule.  The 
examiner should be asked to indicate if the veteran 
is currently using any medications specifically for 
asthma, and if so, the names and frequency of use 
of such medications.  Specifically it should be 
indicated whether he is using daily inhalational or 
oral bronchodilator therapy or inhalational anti-
inflammatory medication, or whether he has been 
taking any courses of systemic corticosteroids.  

3.  Following completion of the above, readjudicate 
the issue on appeal.  If any benefit sought on 
appeal remains denied, the RO should issue a 
Supplemental Statement of the Case and allow the 
veteran an appropriate period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002).

______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


